Citation Nr: 1817042	
Decision Date: 03/19/18    Archive Date: 03/30/18

DOCKET NO.  10-16 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder other than PTSD.

3.  Entitlement to an evaluation in excess of 30 percent for coronary artery disease prior to March 31, 2015.

4.  Entitlement to an evaluation in excess of 60 percent for coronary artery disease on or after March 31, 2015.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Saikh, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the United States Army from June 1969 to May 1971 and in the United States Air Force from January 1991 to March 1991.  He also served in the Texas Army National Guard in the 1970s and in the Texas Air National Guard in the 1980s. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2009 and August 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

In July 2013, the Veteran presented testimony at a Central Office hearing in Washington, D.C., before the undersigned Veterans Law Judge regarding the service connection and increased evaluation issues on appeal.  In December 2016, the Veteran appeared for a hearing before another Veterans Law Judge regarding those issues and entitlement to a total disability evaluation based upon individual umemployability due to service-connected disabilities (TDIU).  Transcripts of both hearings are associated with the claims folder.  The Veterans Law Judge who held the December 2016 hearing is no longer employed by the Board.  Therefore, the service connection and increased evaluation issues will be addressed in a single judge decision, as the undersigned Veterans Law Judge took testimony on them and is still available to decide the case.  However, the issue of entitlement to TDIU will be the subject of a separate decision at a later day after the Veteran is offered the opportunity to testify at another hearing, given the fact that undersigned Veterans Law Judge did not take testimony on that particular issue.

The appeal was remanded in January 2014 for further development.  In the January 2014 decision, the Board recharacterized the acquired psychiatric disorder/PTSD claim on appeal by bifurcating it into two separate issues, specifically: (1) whether new and material evidence has been submitted to reopen service connection for an acquired psychiatric disorder other than PTSD, and (2) service connection for PTSD.  The Board denied entitlement to service connection for PTSD and remanded the issue of whether new and material evidence had been submitted to reopen service connection for an acquired psychiatric disorder other than PTSD.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  In a February 1992 rating decision, the RO denied the claim for service connection for an acquired psychiatric disorder.  The Veteran was notified of the decision in March 1992, but he did not appeal or submit new and material evidence within the one year period thereafter.

2.  The evidence received since the February 1992 rating decision, by itself, or in conjunction with previously considered evidence, relates to unestablished facts necessary to substantiate the underlying claim for service connection for an acquired psychiatric disorder.

3.  The Veteran has not been shown to have a current psychiatric disorder other than PTSD that manifested in service or a psychosis that manifested within one year of his active service.  The evidence also does not show that he has a current psychiatric disorder other than PTSD that is related to his military service.

4.  Prior to March 31, 2015, the Veteran's service-connected coronary artery disease was not productive of acute congestive heart failure in the past year; or, a workload of greater than 3 METs but not greater than 5 METs resulting in symptoms of dyspnea, fatigue, angina, dizziness or syncope; or left ventricular dysfunction with an ejection fraction of 30 to 50 percent.

5.  During the December 2016 hearing, prior to the promulgation of a decision in the appeal, the Veteran indicated that he was satisfied with the 60 evaluation assigned for his service-connected coronary artery disease since March 31, 2015.  There is no remaining case or controversy as to that issue.


CONCLUSIONS OF LAW

1.  The February 1992 rating decision denying service connection for an acquired psychiatric disorder is final.  38 U.S.C. § 7105 (c) (2012); 38 C.F.R. §§ 3.104, 3.156, 20.200, 20.201, 20.302, 20.1103 (2017).

2. The evidence received since the February 1992 rating decision is new and material as to the claim for service connection for an acquired psychiatric disorder other than PTSD, and the claim is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).

3.  An acquired psychiatric disorder other than PTSD was not incurred in active service, and a psychosis may not be presumed to have been so incurred.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).

4.  Prior to March 31, 2015, the criteria for an evaluation in excess of 30 percent for coronary artery disease were not met. 38 U.S.C. §§ 5107, 1155 (2012); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.104, Diagnostic Code 7005 (2017).

5.  The claim of entitlement to an evaluation in excess of 60 percent for coronary artery disease on or after March 31 2015, is dismissed. 38 U.S.C. §§ 7104, 7105 (2012); 38 C.F.R. §§ 20.101, 20.200, 20.202, 20.204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor his representative has any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument). 


Acquired Psychiatric Disorder other than PTSD

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in active military, naval, or air service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In addition, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including psychoses, are presumed to have been incurred in service if they manifested to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a), 3.309(a).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements of service connection is through a demonstration of continuity of symptomatology.  However, 38 C.F.R. § 3.303(b) applies to only those chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  38 U.S.C. § 1101.  With respect to the current appeal, this list includes psychoses.  See 38 C.F.R. § 3.309(a).

For the showing of a chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic as per 38 C.F.R. § 3.309(a)).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.   Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In general, rating decisions that are not timely appealed are final.  See 38 U.S.C. 
§ 7105; 38 C.F.R. § 20.1103.  In order to reopen a claim which has been denied by a final decision, a claimant must present new and material evidence.  38 U.S.C. 
§ 5108 (2012); 38 C.F.R. § 3.156 (a) (2017); see also Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001) (regardless of action taken by RO, the Board must determine whether new and material evidence has been received subsequent to an unappealed RO denial).

In October 1971 and February 1992 rating decisions, the RO denied a claim for service connection for a "nervous condition."  In the February 1992 rating decision, the denial for service connection was continued because the disorder was not diagnosed in service or within one year following the Veteran's separation from active duty.  The RO notified the Veteran of these decisions and apprised him of his procedural and appellate rights, but he did not initiate an appeal of these decisions.  There was also no evidence received within one year of the issuance of either decision.  Therefore, the October 1971 and February 1992 rating decisions are final.  38 U.S.C. § 7105 (2002); 38 C.F.R. §§ 3.156 (b), 3.160(d), 20.200, 20.201, 20.302, 20.1103 (2017).

In December 2010, the Veteran submitted a statement wherein he reported that his unit was shot at during his service in Vietnam, which led to his nervous and restless state.  When he returned from service, he reported checking into a VA medical center in Dallas for treatment.  VA clinical records dated in November 2010 also noted that the Veteran had recurrent and distressing recollections of his time in service and that he had difficulties with controlling his worries, restlessness, nervousness, and fatigue.  The examiner noted that his initial diagnoses were generalized anxiety disorder and dysthymia.

The November 2010 clinical record along with the December 2010 statement are new and material to the Veteran's claim for service connection for an acquired psychiatric disorder other than PTSD because they raise the possibility that his experiences in service resulted in his symptoms of nervousness and worry. See 38 U.S.C. § 5108; 38 C.F.R. § 3.156 (a); Shade v. Shinseki, 24 Vet. App. 110 (2010).  Accordingly, the Board finds that new and material evidence has been presented to reopen the Veteran's previously denied psychiatric disorder claim.  
38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

Nevertheless, turning to the underlying merits of the claim, in considering the evidence of record under the laws and regulations set forth above, the Board concludes that the Veteran is not entitled to service connection for an acquired psychiatric disorder other than PTSD. 

The Veteran's service treatment records do not show any complaints, treatment, or a diagnosis of a psychiatric disorder.  In fact, in all of the reports of medical history, the Veteran denied having nervous trouble, depression or excessive worry.  Similarly, the examinations did not reveal any psychiatric abnormalities.

The Veteran was provided a VA neuropsychiatric examination in August 1971 during which he reported having nervousness and that his hands were shaky.  The examiner noted that the Veteran was oriented to time, place, and person and that he denied having delusions, hallucinations, and paranoid ideas.  The examiner concluded that the Veteran did not have any psychiatric disorder.

In September 1971, the Veteran was admitted to a VA hospital in Dallas, Texas, for observation and evaluation of recurrent tremors in his right upper extremity.  His neurological exam was completely intact with no abnormal signs or findings.  The examiner noted that there were no findings of an organic disease.

During a December 1991 VA examination, the Veteran reported that, during his service in Vietnam, he drove in a convoy that had been under attack and that he was involved in occasional air fights.  One of his close friends was reportedly killed.  He indicated that he had been having nervous tension prior to service in Vietnam, but that he became jumpy after he returned from service.  The examiner noted that the Veteran described some minor signs of anxiety and sleep disturbance which were usually related to his employment.  The examiner concluded that the Veteran did not show any major psychopathology of thought or affect, nor any abnormal anxiety or depression.  The Veteran was diagnosed with mild chronic generalized anxiety disorder, and it was noted that any incapacity was minor for psychiatric reasons.  He was also diagnosed with chronic anxiety reaction.

In a November 2010 VA clinical record, the Veteran reported that he had recurrent and distressing recollections of combat in Vietnam.  The examiner found that the Veteran did not meet the criteria for PTSD under the Diagnostic and Statistical Manual of Mental Disorders, 4th Edition (DSM-IV) and that he needed further assessment.  The examiner explained that the Veteran had clearly been exposed to traumatic events in Vietnam, and thus, he warranted further evaluation for symptoms of PTSD in the future.  His initial DSM-IV diagnoses were generalized anxiety disorder and dysthymia.

In a November 2010 VA examination for PTSD, the Veteran reported that he had symptoms of nervousness.  He indicated that, during service, he was exposed to gunfire and snipers which created restlessness and fear.  He also reported that, after service, he consistently saw death, trauma, and "gore" in his job as a firefighter.  The examiner found that the Veteran did not have anxiety or depression.  The examiner also concluded that, based on the absence of overt behavioral or affective signs of anxiety, combined with the Veteran's vague description of symptoms, "nervousness" could not be recognized as clinically significant or warranting a mental diagnosis.  The Veteran did not meet the criteria for a mental disorder.

In a December 2010 statement, the Veteran described experiencing sniper fire during his service in Vietnam which caused him to feel nervous and restless.  He reported checking into a VA medical facility in Dallas, Texas, for treatment when he returned from service.  The Veteran described similar experiences in another December 2010 statement, but added that he also developed a fear of loud noises.  In another separate December 2010 statement, he indicated that he was involved in a traumatic explosion of ammunition in a building that created his nervous condition.

In a December 2010 clinical record, the Veteran reported experiencing tension at work and that he was not seeking mental health treatment at the time.  The examiner noted that the Veteran was unable to identify a specific stressor that may account for his nervousness following his time in Vietnam.  He also reported that he was not having any new symptoms of anxiety that were different from what he experienced in service and that there were no adverse effects on his life or day-to-day functioning.  The Veteran also indicated that he was not taking any of the medications that had previously been prescribed for his symptoms.  A December 2010 psychological evaluation from a private provider showed that the Veteran had a preliminary diagnosis of PTSD; however, no other diagnosis was noted.

Private medical records dated December 2010 also show that the Veteran sought treatment for stress.  He reported that his stress caused him to feel sad and tired, and he indicated that these symptoms had been associated with depression in the past.  The record noted that the Veteran's pertinent psychiatric history included an anxiety disorder.

In a July 2011 statement, the Veteran reported that he was unable to work due to his condition.  He also reported that he had been taking medication for a period of time to treat his symptoms of anxiety and nervousness, but the medications were not working.

In a June 2011 letter, the Veteran's private psychologist, Dr. A.G. (initials used to protect privacy), noted that he began exhibiting symptoms of anxiety in November 2010 and that he was experiencing flashbacks from service.  Dr. A.G. also found that the Veteran fulfilled the criteria for PTSD.

During a September 2011 VA examination, the examiner found that the Veteran's symptoms did not meet the diagnostic criteria for PTSD under DSM-IV criteria and that he did not have a mental disorder that conformed to DSM-IV criteria.  During the examination, the Veteran described an incident during service in which a friend was killed by military police; however, he did not witness the event.  He also described having to travel by himself to catch up with his convoy and having a fear of being shot; however, there was no contact with any enemy during the drive.  The Veteran also noted that he often heard gun fire in service and experienced the occasional mortar attack on base, but he denied any close calls from either mortar or small arms.  The examiner concluded that these events were not adequate to support a diagnosis of PTSD.  The examiner did note that the Veteran had anxiety.  In support of his conclusion, the examiner explained that the Veteran answered in the negative regarding every single criteria for PTSD and that he did not endorse a single symptom of clinical depression when queried about each symptom by the examiner.  The examiner also noted that the 1971 medical records from the Dallas VA medical facility did not mention any mental health condition.  Although the Veteran did have some difficulties related to anxiety, they did not appear to be particularly severe or related to service.

During the July 2013 hearing, the Veteran reported that he had anxiety issues as a result of his service in Vietnam.  He stated that he saw a psychologist in 2011, who determined that his condition was related to his Vietnam service.

In July 2016, the Veteran was afforded a VA examination.  The examiner found that the Veteran did not have a mental disorder that conformed to DSM-V criteria, and he did not report sufficient symptoms or functional impairment to warrant any mental health diagnosis at this present time.   He reported that he stopped taking the medication prescribed to him because he was feeling better.  He continued to feel nervousness and somewhat depressed; however, he only experienced nervousness when he heard a loud sound.  The examiner found that, although the Veteran reported significant stressors from the military, he did not report sufficient symptoms or functional impairment to warrant any mental health diagnosis.  While VA records mentioned anxiety, the examiner noted that the Veteran's diagnosis of PTSD in December 2010 private medical records seemed to be based on the Veteran's statement that he was diagnosed with PTSD from the VA, when no such diagnosis existed.

During the December 2016 hearing, the Veteran reported that, while his psychiatric symptoms had subsided, he still continued to experience anxiety.  He reported that he had not received any treatment since approximately 2010 or 2011 for any psychiatric condition.

As noted above, after reviewing the evidence of record, the Board finds that service connection for an acquired psychiatric disorder is not warranted.  The most probative evidence weighs against a finding that the Veteran has a diagnosis of an acquired psychiatric disorder other than PTSD that is related to his military service.

The November 2010, September 2011, and July 2016 VA examiners found that the Veteran did not have any psychiatric disorder.   The VA examiners reviewed the claims file and considered the Veteran's medical history.  They also conducted examinations with testing and determined that the Veteran did not meet the criteria for the diagnosis of a current psychiatric disorder.  Moreover, the examiners specifically addressed why the previous diagnoses were not valid.

While the record does contain diagnoses during the appeal period, these diagnoses were based on a preliminary examination of the Veteran.  In this regard, the November 2010 clinical record, the examiner noted that the diagnoses of generalized anxiety disorder and dysthymia were initial diagnoses and that further evaluation was needed.  Thus, the probative evidence weighs against a finding of a current psychiatric diagnosis.

In addition, the evidence does not show that the Veteran has a psychiatric disorder that manifested in service or a psychosis that manifested within one year of his separation.  Indeed, the Veteran even denied having some relevant symptoms on numerous occasions during service, and his health care providers did not diagnose him with any disorder for many years following his military service.  Notably, the August 1971 examiner concluded that the Veteran did not have any psychiatric disorder.  Similarly, the September 1971 examination showed no abnormal neurological findings, and as noted above, in the December 1991 VA examination, the examiner found that the Veteran did not show any abnormal anxiety or depression.  

The Board has also considered the Veteran's own statements that he has a current psychiatric disorder related to his military service.  The Veteran is competent in this case to provide testimony regarding matters of which he has first-hand knowledge, such as observable symptomatology.  Although lay persons are competent to provide opinions on some medical issues, Kahana v. Shinseki, 24 Vet. App. 428, 435   (2011), as to the specific issue in this case, the diagnosis and etiology of a psychiatric disorder falls outside the realm of common knowledge of a lay person. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  

Moreover, even assuming the Veteran's lay assertions regarding etiology are competent, the Board nevertheless finds the VA examiners' opinions to be more probative, as they are based on a review of the record and the examiners' medical expertise, training, and knowledge.  The examiners provided a thorough rationale with a complete discussion of the Veteran's medical history, including his own statements.

Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence weighs against service connection for an acquired psychiatric disorder other than PTSD.  38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


Coronary Artery Disease

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where the question for consideration is the propriety of the initial rating assigned, evaluation of the evidence since the effective date of the grant of service connection is required.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  Where VA's adjudication of the claim for increase is lengthy and factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson, 12 Vet. App. at 126-27.  In this case, as explained below, uniform evaluations are warranted.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In this case, the Veteran's service-connected coronary artery disease has been assigned an evaluation of 30 percent from prior to March 31, 2015, and a 60 percent evaluation thereafter, pursuant to 38 C.F.R. § 4.104, Diagnostic Code 7005.  

Under Diagnostic Code 7005, a 30 percent evaluation is warranted where there is a workload of greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness or syncope; or, where there is evidence of cardiac hypertrophy or dilation on electrocardiogram, echocardiogram or X-ray.  A 60 percent evaluation is warranted where there is evidence of more than one episode of acute congestive heart failure in the past year; or, workload of greater than 3 METs but not greater than 5 METs resulting in symptoms of dyspnea, fatigue, angina, dizziness or syncope; or left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A 100 percent evaluation is warranted where there is chronic congestive heart failure; or workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness or syncope; or, left ventricular dysfunction with an ejection fraction of less than 30 percent.

One MET (metabolic equivalent) is defined as the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note (2).

Initially, the Board notes that, during the December 2016 hearing, the Veteran indicated that he was content with the 60 percent evaluation assigned for his heart disease. See December 2016 Board Hearing Transcript, at pg. 6.  Rather, he indicated his belief that he is entitled to a 60 percent evaluation since 2011 because his heart disease had been just as severe in 2011.  Therefore, the Board finds that the Veteran is satisfied with the current 60 percent evaluation assigned for his service-connected coronary artery disease.  Thus, there is no remaining case or controversy with respect to the issue of entitlement to an evaluation in excess of 60 percent for coronary artery disease on or after March 31, 2015.  Given that there remain no allegations of errors of fact or law for appellate consideration, the Board does not have jurisdiction to review that issue, and it is dismissed.  38 U.S.C. § 7105; 38 C.F.R. § 20.204.

Moreover, in considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to an increased evaluation for his service-connected coronary artery disease prior to March 31, 2015.

Based on the evidence of record, the Veteran does not meet the criteria for an evaluation in excess of 30 percent.  In order to warrant an evaluation of 60 percent, there must be evidence of more than one episode of acute congestive heart failure in the past year; or, a workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness or syncope; or left ventricular dysfunction with an ejection fraction of 30 to 50 percent.

The evidence of record does not demonstrate that, prior to March 31, 2015, the Veteran has experienced an episode of acute congestive heart failure; that a workload greater than 3 METs but not greater than 5 METs resulted in dyspnea, fatigue, angina, dizziness or syncope; or that he had left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  Indeed, in a May 2010 stress echo report, the Veteran's estimated ejection fraction was 60 percent, and in a May 2011 transthoracic echo report, the Veteran's estimated ejection fraction was 65 percent.  A May 2012 VA examination report also showed that the Veteran did not have congestive heart failure; his cardiac workload was estimated to be between 7 to 10 METs; and his left ventricular ejection fraction was estimated at 60 percent.  Additionally, in a November 2014 report from a private facility, the Veteran's ejection fraction was estimated at 70 percent.  Therefore, the Board finds that the evidence does not demonstrate entitlement to a 60 percent evaluation prior to March 31, 2015.

In rendering this decision, the Board has also considered the lay evidence of record, to include the Veteran's statements, reports during VA examinations, and his testimony during the July 2013 and December 2016 hearings.  However, prior to March 31, 2015, the Veteran had not reported that he experienced congestive heart failure; that a workload greater than 3 METs but not greater than 5 METs resulted in dyspnea, fatigue, angina, dizziness or syncope; or that he had left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  Therefore, the Veteran's lay statements do not support a finding that an increased evaluation is warranted.

Based upon the evidence of record, the Veteran has not been shown to meet the criteria for an increased evaluation under the rating criteria.  Accordingly, the Veteran is not entitled to an evaluation in excess of 30 percent from prior to March 31, 2015, for his coronary artery disease, now claimed as ischemic heart disease.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record. See Doucette v. Shulkin, 28 Vet. App. 366, 368 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).




ORDER

New and material evidence having been submitted, the claim for service connection for an acquired psychiatric disorder, other than PTSD, is reopened.

Entitlement to service connection for an acquired psychiatric disorder other than PTSD is denied.

Entitlement to an evaluation in excess of 30 percent prior to March 31, 2015, for coronary artery disease is denied.

The appeal for the issue of entitlement to an evaluation in excess of 60 percent for coronary artery disease on or after March 31, 2015, is dismissed



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


